DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-14, drawn to a method.
Group II, claim(s) 15-22, drawn to a fluid injector system.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of:
delivering a multi-phase fluid injection to a patient via a fluid injector comprising: injecting a first fluid of the fluid injection, the first fluid having a first viscosity, wherein the first fluid is delivered to the patient at a first predetermined flow rate; injecting an initial portion of at least a second fluid of the fluid injection, the second fluid having a second viscosity different from the first viscosity, wherein the initial portion of the second fluid is delivered to the patient with a flow rate profile different from a second predetermined flow rate for a specified intermediate time interval or immediate flow volume; and injecting a remaining portion of the second fluid of the fluid injection at a flow rate at least equal to the second predetermined flow rate

this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Zatezalo et al. (US 2002/0007116 A1).  
Zatezalo teaches delivering a multi-phase fluid injection to a patient via a fluid injector (see Figs. 1-2 and 4, par. [0038]) comprising: injecting a first fluid (contrast medium) of the fluid injection (see Fig. 4, par. [0038], first phase of contrast medium infusion), the first fluid (contrast medium) having a first viscosity (contrast medium has a viscosity), wherein the first fluid (contrast medium) is delivered to the patient at a first predetermined flow rate (see Fig. 4, par. [0038], the first phase of contrast medium delivery is set to deliver 20 mL of contrast medium at a flow rate of 0.5 mL/s); injecting an initial portion (first phase of flushing medium) of at least a second fluid (flushing medium) of the fluid injection (see Fig. 4, par. [0038], first phase of flushing medium injection), the second fluid having a second viscosity different from the first viscosity (see par. [0026], contrast medium and saline have different viscosities) wherein the initial portion (first phase of flushing medium) of the second fluid (flushing medium) is delivered to the patient with a flow rate profile (see Fig. 4, par. [0038], the first phase of flushing medium delivery is set to deliver 20 mL of flushing medium at a flow rate of 0.5 mL/s) different from a second predetermined flow rate (see Fig. 4, par. [0038], the second phase of flushing medium delivery is set to deliver 20 mL of flushing medium at a flow rate of 2.0 mL/s) for a specified intermediate time interval or intermediate flow volume (see Fig. 4, 20 mL); and injecting a remaining portion of the second fluid (flushing medium) of the fluid injection at a flow rate at least equal to the second predetermined flow rate (see Fig. 4, par. [0038], the second phase of flushing medium delivery is set to deliver 20 mL of flushing medium at a flow rate of 2.0 mL/s).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        
/AMBER R STILES/Primary Examiner, Art Unit 3783